Case 18-22666-|<| Doc 1 Filed 10/03/18 Page 1 of 12

Fil| in this information to identify your case:

   

United States Bankruptcy Court for the:
Distn'ct of

Case number (lfknown): Chapter you are filing under:
n Chapter?
a Chapter 11
l;i Chapter 12
KChapter 13

Ei check innis is an
amended filing

 

Official Form 101
Voluntary Petition for lndividuals Filing for Bankruptcy 12/11

The bankruptcy foms use you and Debtor 1 to refer to a debtor iiiing alone. A married couple may file a bankruptcy case together_called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a for'rn asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. if two married people are liling together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m identify Yourself

1. Your full name

Wn'te the name that is on your %nH/`( 4 in
govemment-issued picture b

About/Deb_tor 1: t j ' , - ' g ` ' About DebtorZ (Spouse Only in a Joint`Case):

 

 

 

identification (for examp|e, F;"a-";e' Fin name
your driver's license or

paSSpOrf). `ddi en name » Middle name
Bring your picture m i’l/ ,1 7
identification to your meeting Last name t Last name

with the trustee.
SufEx (Sr.. Jr., ll, lll) , Sufiix (Sr., Jr., ll, lll)

 

 

2. Aii other names you M/U'{/l l/l
l

 

 

 

 

 

 

 

have used m the last 8 F; name First name
years 'zd\
include your manied or die name Middle name
maiden names. hnj 1 46 r
Last nani e 7 _ Last name
First name First name
Middle name Middle name
Last name 7 Last name
3. only the last 4 digits of l l 17 ‘
yourSocialSecurity XXX _XX_ -`-)_9_\--|_ ` xxx _xx"-----_-___-
number or federal 0R 0R
individual Taxpayer 9 . 9
identification number XX ‘ xx “_ __ ____ _ XX * XX ________ _____ _ ____
(lTlN)

 

 

Ofiicial Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 1

Debtor 1

Case 18-22666-l<|

 

Fim Name

Middle Narne

Last Name

Case number (irimown)

Doc 1 Filed 10/03/18 Page 2 of 12

 

4. Any business names
and Emp|oyer
identification Numbers
(EiN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

Nl have not used any business names or Ele.

About Debtor 2 (Spouse Only in a Joint Ca_se):

n l have not used any business names or Ele.

 

 

Business name Business name

Business name Business name

i§iri_ _______ H_ _______
J_ ____ EiN ______

 

5. Where you live

Number street ‘

F)\M iY\ilR’r{li/iéji

 

Ii\l Ll(i?»fm

state ' ziP code

cl;§i'>id§
Pi\iii r

County

if your mailing address is different from the one
above, till it in here. Note that the court will send
any notices to you at this mailing address

if Debtor 2 lives at a different address:

Number Street

 

city state ziP code

County

if Debtor 2’$ mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

 

Number Street

 

 

 

 

P.O. Box P.O. Box
City State zlP Code City Siaie zlP code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

d Over the last 180 days before Eling this petition,
l have lived in this district longer than in any
other district.

n l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

a Over the last 180 days before Hling this petition,
i have lived in this district longer than in any
other district.

cl l have another reason. Exp|ain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Officia| Form 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 2

 

Case 18-22666-|<| Doc 1 Filed 10/03/18 Page 3 of 12

Debtor 1 Case number (ifmown)
First Na'ne Midde Na‘ne Laa Name

Tell the Court About Your Bankruptcy Case

 

7_ The chapter of the Check one. (For a brief description of each, see Notice Requi`red by 11 U.S.C. § 342(b) for lndividuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Cl Chapter 7

n Chapter 11
n Chapter 12
N Chapter 13

8. How you will pay the fee M l will pay the entire fee when l file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

Ci l need to pay the fee in installments lf you choose this option, sign and attach the
Application for lndividuals to Pay The Filing Fee in Installments (Official Form 103A).

El i request that my fee be waived (You may request this option only if you are Hling for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). lf you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1033) and tile it with your petition.

 

 

 

 

 

 

 

 

 

 

~' 9. Have you filed for N'No
bankruptcy within the
last 8 years? m Yes. District When Case number
MM / DD lY¥YY
Distiict When Case number
MM / DD / YYYY
Disti'ict When Case number
MM/ DD /YYYY
10. Are any bankruptcy m No
cases pending or being _ _
filed by a spouse who is cl Yes. Debtor Reiationship to you
not filmg th's ca_Se w'th District When Case number, if known
yOU, Ol' by a business MM / DD /YYYY
partner, or by an
aft`iliate?
Debtor Relationship to you
Distn`ct When Case number, if known
MM / DD / YYYY
11. Do _you rent your NNO_ 30 to line 12_
res'de"°e? m Yes. Has your landlord obtained an eviction judgment against you?

El No. Goioiine 12.

n Yes. Fill out Initial Statement About an Eviction JudgmentAgainst You (Form 101A) and file it as
part of this bankniptcy petition.

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 3

Case 18-22666-l<|

Debtor 1

Doc 1 Filed 10/03/18 Page 4 of 12

Case number (irimown)

 

First Name

Middle Name

 

Last Name

Report About Any Businesses You own as a Soie Proprietor

 

 

 

 

 

 

12. Are you a sole proprietor M'No_ 90 to part 4_

of any fu|l- or part-time

business? n Yes. Name and location of business

A sole proprietorship is a

business you operate as an . .

individual, and is not a Name °f bus'"ess’ 'f any

separate legal entity such as

:Lcé)'rporation, partnership, or Number Street

if you have more than one

sole proprietorship, use a

separate sheet and attach it

to this petition. City State ZIP Code
Check the appropriate box to describe your business:
n Health'Care‘Business (as defined in 11 U.S;C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
El Stockbroker (as defined in 11 U.S.C. § 101(53A))
n Commodity Broker (as defined in 11 U.S.C. § 101(6))
n None of the above

~ 13_ Are you filing under /f you are filing under Chapter 1 1, the court must know whether you are a small business debtor so that it

Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a deinition of small

business debtor, see
11 U.S.C. § 101(51D).

can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do no_t exist, follow the procedure in 11 U.S.C. § 1116(1)(B).4

mNo.

cl No.

l am not filing under Chapter 11.

l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
the»‘Bankruptcy Code.

n Yes. l am filing under Chapter 11 and l am a small business debtor according to the dennition in the

Bankruptcy Code.

m Report if You own or Have Any Hazardous Property or Any Property That Needs immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
0r do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

tim

El Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State Z|P Code

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 4

Case 18-22666-l<|

Debtor 1

 

First Name Midde Nane Last Name

Doc 1 Filed 10/03/18 Page 5 of 12

Case number (ilkmwn)

Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

About Debtor 1:

You must check one:

i:l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, 'rf any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the cerlincate and payment
pian. if any.

A| certify that l asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement1 attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed ifthe court is
dissatisfied with your reasons for not receiving a
briefing before you iled for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

ij lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

a Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must tile a
motion for waiver of credit counseling with the court

About>Debtor 2 (Spouse Only in a Joint Case):

You must check one:

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

El l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankmptcy, and what exigent circumstances
required you to file this case.

¥our case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

l] l am not required to receive a briefing about
credit counseling because of:

m lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

cl Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even afterl
reasonably tried to do so.

cl Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Ofticial Form 101

Voluntary Petition for individuals Filing for

Bankruptcy page 5

Case 18-22666-k| Doc 1 Filed 10/03/18 Page 6 of 12

Debtor 1 » Case number tina-mmi
First Nane M|dde Name Last Name

m Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, fami|y, or household purpose.”

[].No Go to line 16b.
MYes. Go to line 17

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment
El No. Go to line 16c.
n ¥es. Go to line 17.

16. What kind of debts do
you have?

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under ' ‘
Chapter 77 MNO. l am not filing under Chapter 7. Go to line 18.
Dg you estimate that after m Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property- ,s administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and ij No
administrative expenses
are paid that funds will bo n Yes

available for distribution
to unsecured creditors?

 

 

 

is. How many creditors do §149 El 1,000_5,000 El 25,001-50,000
you estimate fhef you 50-99 Cl 5,001-10,000 El 50,001-100,000
°We? E] 100-199 El 10,001-25,000 El Moreihan 100,000
Cl 200-999
19. How much do you El $o-$so,ooo El $1,000,001-$10 million Cl $500,000,001-$1 billion
estimate your assefs fo L`.l $50,001-$100,000 Cl $10,000,001~$50 million El $1,000,000,001-$10 billion
be W°'*h? )§I’ $100,001-$500,000 El $50,000,001-$100 million EJ $10,000,000,001-$50 billion
El $500,001-$1 million El $100,000,001-$500 million El More than $50 billion
t zo. How much do you El $o-$sl),ooo L_.l $1,000,001-$10 million ill $500,000,001-$1 billion
estimate your liabilities E] $50,001-$100,000 Cl $10,000,001~$50 million El $1,000,000,001-$10 billion
t° be? B[$ioo,ool-$soo,ooo El $50,000,001-$100 million El $10,000,000,001-$50 billion
El $500,001-$1 million El $100,000,001~$500 million El More than $50 billion

Sign Below
l have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°r you correct

lf l have chosen to file under Chapter 7, l am aware that l may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. § 152, 1341, 1519, and 3571.

 
 
 

 

X X
Sign ture of Debtor 1 Signature of Debtor 2
Executed on 10 €9’ f Q-_Q l g Executed on

MM /DD /YYYY MM/DD lYYVY

     

thcial Form 101 l Voluntary Petition for lndividuals Filing for Bankmptcy page 6

Case 18-22666-k| Doc 1 Filed 10/03/18 Page 7 of 12

Debtor 1 Case number (ilimown)
First Name Middie Name Last Name

 

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankniptcy court, but you
bankrupny WithUt ali should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attomey.
lf you are represented by
an attorney you do not To be successful, you must correctly f`lle and handle your bankruptcy case, The rules are very

need to me this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankniptcy, you must list that debt
in your schedules. lf you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankmptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attomey. the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are hling for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

DNo

g Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

.U No
q Yes

_Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
No

a Yes. Name of Person -
Attach Bankmptcy Petition Preparer's Notice, Declaration, and Signature (Oflicial Form 119).

By signing here, l acknowledge that l understand the risks involved in filing without an attomey. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if l do not properly handle the case,

     

 

Sign re of Debtor1 Signature of Debtor 2
oaie IO‘Q"Q-Aig bare
MM/DD /YYYY MM/ DD/YYYY
Ccntact phone Q./ Contact phone

 

 

Cell phone a l L) 3(5/;{ &( q g Cell phone

, - @ Email address
maternal 40

Ofncial Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 8

 

   

Email address

 

    
           

Case 13-22666-1<| Doc 1 Filed 10/03/18 Page 3 of 12 /4 ~S `/ §

QW 641/404 44 nwij wmata

d 404 amwei<j éj@wmf Ct/UZ¢W§/» MM/z:t//)U xvii/t
&'Mcmu;@ @64400@@4@® (%Amt¢tt&zs tire 644 MM@

umw mud //tm 00 JUM/M 041“ 4',?/440%@?{%4 CM/¢¢
L/tit/J /`L!@tu@c(}i to e/<M, fMM(LLM/gy@ /th€/dL§/L z 01 WZ_L@;&/lq
fourtpA/ow. ct tow Jw;¢ M@@g¢ iii _M¢M,'@U@ 350 pm
41W @iqtgl (LM MMAL iZO 40/444 %@ timeng
Q/Upi@t/ /3 107/40244(04 40 7§© M `“M<’ ’OZLZVQ¢O'M? {/LL )OM

514 mug invite w hywa @WW do °'GMY -/UWWL

410 to 300/mae jaime M/;¢M. di witt md Why/§
(H)j/U/!L/ @/UIUL (yLQZ/LMML§ JZ% /U't//AUA:?/ % MM[LMZ%/U[//M/M
. _ /,/ , , l y 20 _ M
MM!GU w WMMS %//M [L` 2 01 M;@Mnm: 6012/fig
it@¢!ttct t¢j»ti/:f%whm%">zfA/MjMCM/, , g M€i/
iad 090 /1¢<%4041@0 LLLZ,é//tnz% 400 /§¢/Zm¢
%AMQ%MM@

Case 18-22666-k| Doc 1 Filed 10/03/18 'Page 9 of 12

(6/2010)

_UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OP INDIANA
DIVISION

Case No.
Chapter

mli<t+li lam §@t»m)`dtr

Debto1 (s)

\/\/\/\./\/

VERIFICATION OF CREDITOR MATRIX

The above-named debtor(s) veritlcs under penalty ofperjuly that the attached list of

creditors is true and con'ect to the best of his/her knowledge '

Dated: /0 "3 ’/A> ` _ %MMJAM

Debtor/

 

Joint Debtor

 

Case 18-22666-k| Doc 1 Filed 10/03/18 Page 10 of 12

H‘M©Gint~ l:'\.t\ttn@tal ~
ii \ll§i@@@b ‘>2> \\ltmt on %t\€ not on imrt<jop§<_

®Y\e/…t\,`\r\

gli)oe<>.ao

C/lto,£l/iji MQCCM&,AQL

#'Y)Ooc.oo

mi@lttild l:ttiicti¢/zj
4040

3\(\| QUU ghetto/13
4440

Case 18-22666-k| Doc 1 Filed 10/03/18 Page 11 of 12

STATE OF INDIANA ) IN THE PORTER S_UPERIOR COURT
~ `)SS: CIVIL DIVISION, ROOM TWO
COUNTY OF PORTER ) VALPARAISO, INDIANA
` IN RE; THE MARRIAGE oF= )
)
KATHLEEN SCHNEIDER, )
Petitioner, )CAUSE NO. 64D02-1803-D C-002741
and )
KEVIN SCHNE[DER, )
Respondent. )
ORDER

 

Petitioner/Wife, Kathleen Schneider, having filed her Veritiecl Petition to Modify
Provisional Order; Petition for Conternpt Citation and Petition to Plaoe Marital Residence

for Sale, which application is in the words and figures following, to~wit:

(Hl-)

The Court, being duly advised in the premised now finds that a Citatioo should be l
issued against the Respoodent/Husband, Kevin Schneider.

IT IS THEREFORE, CONSIDERED, ORDERED, ADJUDGED and
DECREED by the Court that:

l. That Respondent/Husband is ordered to appear before this Court on the
16TH day of October, 2018 at 3:30 P.M., to show cause why he should not be held in
contempt of the Court Order, pursuant to the allegations set forth in counsel’s Veritled
Petition to Modify Provisional Order; Petition for Contempt Citation and Petition to Place
Marital Resldence for Sale.

Attorney to perfect service

 

 

Case 18-22666-k| Doc 1 Filed 10/03/18 Page 12 of 12

ALL oF wHICH rs FoUNl) and RECOMMENDED this 4“‘ day er
September , 20]8.

v //£} 144/hump &':?'“'o'*"/
KATHERINE K FORBES, Magistrate
Porter Superior Court, Roorn Two

so oRDEREmhis 441 dayof Sepfemb@r ,2018.

SM’)¢<DCB!M~
JBP‘FKE`Y'”W. df:YMER, Judge,
Porter Superior Court, Room Two

 

 

 

 

